DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 have been rejected. 	
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claim 15 is directed to a non-transitory computer-readable storage medium. Therefore, the claim falls within the four statutory categories of invention.
The claims are direct to merchant evaluation, which is an abstract idea. Specifically, the claims recite “…acquiring multi-dimensional evaluation index data of a merchant to be evaluated; for the multi-dimensional evaluation index data, obtaining… a health portrait of the merchant to be evaluated, and obtaining…a health score of the merchant to be evaluated, wherein the health portrait is data representing at least one evaluation result of the merchant to be evaluated; and outputting the health portrait and the health score of the merchant to be evaluated”, which is grouped within the “Certain acquiring multi-dimensional evaluation index data of a merchant…obtaining, by calculation based on standard normal distribution, a health portrait of the merchant… obtaining, by calculation based on a geometric mean, a health score of the merchant …” which is mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the 
Specifically, these additional elements perform the steps or functions of  “acquiring multi-dimensional evaluation index data of a merchant to be evaluated; for the multi-dimensional evaluation index data, obtaining, by calculation based on a standard normal distribution, a health portrait of the merchant to be evaluated, and obtaining, by calculation based on a geometric mean, a health score of the merchant to be evaluated, wherein the health portrait is data representing at least one evaluation result of the merchant to be evaluated; and outputting the health portrait and the health score of the merchant to be evaluated.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, a memory, a non-transitory computer-readable storage medium and a processor of a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of merchant evaluation. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of merchant evaluation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-14 further describe the abstract idea of merchant evaluation. For example, the limitations of claims 2-8 and 10-14, determining evaluation index and acquiring a merchant black sample and merchant white sample and establishing a logistic regression merchant evaluation module, inputting the multi-dimensional evaluation index data into the merchant evaluation model and obtaining a probability value of evaluation index data based on standard normal distribution calculation and synthesizing the probability value, obtaining a health score based on a geometric mean calculation and calculating a geometric mean of the probability values, obtaining the evaluation index data from original evaluation index description information, and displaying the health portrait and the health score, further describe a mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 12-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (JP2007058756A  (“Fujisawa”)) in view of Mun J. (US 2016/0110812A1 (“Mun”)).
Regarding claims 1, 8 and 15, Fujisawa teaches a method comprising:
acquiring multi-dimensional evaluation index data of a merchant to be evaluated; (Fujisawa: page 9, claim 7 (by disclosing "[r]ead the financial data of the item corresponding to the evaluation index from the financial information database storing the financial data that is information related to the company's finance")); page 3, para 7 (by disclosing “[i]n this embodiment, evaluation is performed according to an evaluation axis, which is an item to be considered in formulating an FM strategy from management issues, using financial data publicly disclosed by listed companies and the like. The evaluation axis will be described with reference to FIG. [2] In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”))
for the multi-dimensional evaluation index data, obtaining, by calculation based on [calculation formula], a health portrait of the merchant to be evaluated, and (Fujisawa: page 9, claim 1 (by disclosing “[a]n evaluation value rank setting unit that classifies the evaluation values calculated by the evaluation value calculation unit according to an evaluation axis that classifies the evaluation values into a plurality of populations, and sets an evaluation value rank that is a rank of the evaluation values for each evaluation value in the population”); page 2, para 9 (by disclosing “the evaluation axis is an evaluation item that is an index of a company, and includes at least scale, profitability, growth potential, fluidity, productivity and efficiency.”); page 2, para 8 (by disclosing “[a]n evaluation value rank setting unit that sets an evaluation value rank, which is a rank of evaluation values”); page 6, para 5 (by disclosing FIG. 8, symbol a is a radar chart displayed according to each evaluation axis.))
obtaining, by calculation based on [calculation formula], a health score of the merchant to be evaluated, (Fujisawa: page 4, para 4-5 (by disclosing “[t]he financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”))
wherein the health portrait is data representing at least one evaluation result of the merchant to be evaluated; and (Fujisawa: page 6, para 5 (by disclosing “FIG. 8 shows an example of the drawing result output on the screen. In FIG.8, symbol a is a radar chart displayed according to each evaluation axis. Next, business model types A to G will be described. FIG. 10 is a diagram illustrating an example of drawing a type A model. In this figure, Type A is output with the comment “Company with balanced evaluation points of “Scale ”“ Profitability ”“ Growth ”“ Liquidity ”“ Productivity ”“ Efficiency” The polygon corresponding to type A is displayed as a radar chart, and the evaluation score for "productivity" and "efficiency" is higher than the other four axes (the evaluation value of the axis that does not affect the business type classification) Are also displayed inline with the polygon.”))
outputting the health portrait and the health score of the merchant to be evaluated. (Fujisawa: page 5, first para 1 (by disclosing “[t]he output unit 18 has a function of outputting various information to the terminal device 3. Of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device 3 based on the output from the business model type determination unit 15 and the output from the comment setting unit 17. The form download unit 182 transmits the evaluation result to the terminal device 3 as form data.”); page 6, para 5  (by disclosing “FIG. 8 shows an example of the drawing result output on the screen. In FIG.8, symbol a is a radar chart displayed according to each evaluation axis. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG. [9]”); page 6, para 7 (by disclosing “FIG. 11 is a diagram illustrating an example of drawing a type B model. In this figure, type B is output with the comment “Company with high“ growth ”and“ liquidity ”and low“ scale ”and“ profitability ”, and many types B A square is displayed as a radar chart, and "productivity" and "efficiency" evaluation points are also displayed in accordance with the polygon.); page 7, para 5 (by disclosing according to the embodiment described above, it is possible to evaluate the strengths and weaknesses of the company...it is possible to grasp the situation of the company in advance and conduct business activities.))
Additionally, for claims 8 and 15, Fujisawa teaches a merchant evaluation system comprising a processor and a memory; a non-transitory computer-readable storage medium having stored therein instructions. (Fujisawa: page 7, para 6 (by disclosing “[t]he business model diagnosis may be performed by recording in a recording medium, reading the program recorded in the recording medium into a computer system, and executing the program”))  
Fujisawa does not explicitly teach the following limitations, however, Mun teaches:
…calculation based on standard normal distribution; (Mun: ¶¶208 (by disclosing probability of success, use the normal distribution with the relevant computed binomial mean and standard deviation as the normal distribution's parameters), 298-305 (by disclosing normal distribution calculation)
….calculation based on a geometric mean (Mun: ¶¶212-219 (by disclosing geometric distribution calculation), 297 (by disclosing for applications for which historical data are available, it is more appropriate to use either the logarithmic mean and standard deviation, or the geometric mean and standard deviation…))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Fujisawa to incorporate the teachings of data calculation using standard normal distribution and geometric mean, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Claims 8 and 15 are also rejected on the same basis as each recites similar language.
Regarding claims 5 and 12, the combination of Fujisawa and Mun teaches the method of claim 1 and the system of claim 8, as claim 5 being dependent of claim 1 and claim 12 being dependent of claim 8. Furthermore,
Fujisawa teaches 
wherein the multi-dimensional evaluation index data comprises any combination of merchant background identity evaluation index data, merchant operation history evaluation index data, merchant operation capability evaluation index data, merchant business relationship evaluation index data, and merchant operation characteristics evaluation index data. (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”))
Claim 12 is also rejected on the same basis as it recites similar language.
Regarding claims 6 and 13, the combination of Fujisawa and Mun teaches the method of claim 5 and the system of claim 12, as claim 6 being dependent of claim 5 and claim 13 being dependent of claim 12. Furthermore,
Fujisawa teaches: 
obtaining the evaluation index data in each dimension from original evaluation index description information, wherein the original evaluation index description information is inputted into an index model preset for an index to obtain evaluation index data used for describing a score of the index. (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”); page 3, para 7 (by disclosing “The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”); page 4, para 5 (by disclosing “the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2”))
Claim 13 is also rejected on the same basis as it recites similar language.
Regarding claims 7 and 14, the combination of Fujisawa and Mun teaches the method of claim 1 and the system of claim 8, as claim 7 being dependent of claim 1 and claim 14 being dependent of claim 8. Furthermore,
Fujisawa teaches: 
displaying on a screen the health portrait and the health score of the merchant to be evaluated. (Fujisawa: page 3, para 6 (by disclosing " An evaluation result as a calculation result is transmitted to the terminal device 3 as data including a graph such as a radar chart and a comment, and is output. By referring to the graph or comment output to the terminal device 3, the user can clearly grasp the FM problem of the company to be evaluated, or can easily grasp the characteristics of the company's business and management problem.."); page 5, para 1 (by disclosing "The output unit 18 has a function of outputting various information to the terminal device 3. Of the output unit 18, the screen output function unit 181 generates image information to be output to the terminal device 3 based on the output from the business model type determination unit 15 and the output from the comment setting unit 17. The form download unit 182 transmits the evaluation result to the terminal device 3 as form data."); page 6, para 5  (by disclosing “FIG. 8 shows an example of the drawing result output on the screen. In FIG.8, symbol a is a radar chart displayed according to each evaluation axis. For example, when the “display evaluation index” button is clicked, evaluation index data is also displayed. An example of the screen at this time is shown in FIG. [9]”); page 6, para 7-8; page 7, para 5 (by disclosing according to the embodiment described above, it is possible to evaluate the strengths and weaknesses of the company...it is possible to grasp the situation of the company in advance and conduct business activities.))
Claim 14 is also rejected on the same basis as it recites similar language.
Claims 2-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mun as applied to claims 1 and 8 further in view of Lu et al. (US 2010/0274787 (“Lu”)).
Regarding claims 2 and 9, the combination of Fujisawa and Mun teaches the method of claim 1 and the system of claim 8, as claim 2 being dependent of claim 1 and claim 9 being dependent of claim 8. Furthermore,
Fujisawa teaches: 
determining evaluation indexes in multiple dimensions, and (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”); page 3,  para 7 (by disclosing “…evaluation is performed according to an evaluation axis, which is an item to be considered in formulating an FM strategy from management issues, using financial data publicly disclosed by listed companies and the like. The evaluation axis will be described with reference to FIG. In this embodiment, the evaluation axis includes at least “scale”, “profitability”, and “growth potential”, and may include “liquidity”, “productivity”, and “efficiency”. The evaluation axis includes a plurality of evaluation indexes.”))
acquiring [financial data]; and (Fujisawa: page 2, para 8 (by disclosing “…a financial information database that stores financial data that is information relating to a company's finance, and reads financial data of items corresponding to an evaluation index from the financial information database.”)); page 4, para 4-5 (by disclosing the financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13.))
establishing a… merchant evaluation model for the evaluation indexes in the multiple dimensions based on the merchant [financial data] (Fujisawa: page 4, para 4-5 (by disclosing “[t]he financial data reading unit reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 (‘merchant evaluation model’) calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”); page 6, para 5 (by disclosing “…business model types A to G…”); page 6, para 6-8; page 7, para 1)
wherein the health portrait and the health score of the merchant to be evaluated are obtained using the merchant evaluation model. (Fujisawa: page 6, para 5-8; page 7, para 1)
Fujisawa does not explicitly teaches a logistic regression model. However, Mun teaches a logistic regression model based on merchant data (Mun: ¶720 (by disclosing “For instance, given a set of independent variables (e.g., age, income, education level of credit card debt, or mortgage loan holders), we can model the probability of default using maximum likelihood estimation (MLE)…A typical ordinary least squares regression approach is invalid because the regression errors are heteroskedastic and non-normal, and the resulting estimated probability estimates will return nonsensical values of above 1 or below 0. MLE analysis handles these problems using an iterative optimization routine to maximize a log likelihood function when the dependent variables are limited.”) ; ¶721 (by disclosing “MLE applied in a binary multivariate logistic analysis is used to model dependent variables to determine the expected probability of success of belonging to a certain group.”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa and Mun to incorporate the teachings of logistic regression model, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
However, neither Fujisawa nor Mun teaches a merchant black sample and a merchant white sample. Lu teaches acquiring a merchant black sample and a merchant white sample (Lu: ¶54 (by disclosing “...a data set is created by collecting feedback comments...After each transaction, the buyer is supposed to leave some feedback for the seller including: an overall rating is positive, neutral or negative; (feedback with an overall positive rating is a merchant white sample, feedback with an overall negative rating is a black sample. The feedback is collected from each customer, therefore both positive and negative.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa and Mun to incorporate the teachings of collecting merchant black sample and merchant white sample, as disclosed in Lu, to provide overall ratings from comments  (Lu: ¶54).
Claim 9 is also rejected on the same basis as it recites similar language.
Regarding claims 3 and 10, the combination of Fujisawa, Mun and Lu teaches the method of claim 2 and the system of claim 9, as claim 3 being dependent of claim 2 and claim 10 being dependent of claim 9. Furthermore,
Fujisawa teaches: 
wherein obtaining, by calculation based on [calculation formula], a health portrait of the merchant to be evaluated (Fujisawa: page 6, para 5) comprises:
inputting the multi-dimensional evaluation index data (Fujisawa: page 3, para 7 (by disclosing "The evaluation axis will be described with reference to FIG [2]. In this embodiment, the evaluation axis includes at least "scale", "profitability", and "growth potential", and may include "liquidity", "productivity", and "efficiency.") into the merchant evaluation model (Fujisawa: page. 4, para 4-5 (by disclosing “The financial data reading unit 11 reads the financial data from the financial information database 10 and outputs it to the evaluation score calculation unit 13. The evaluation score calculation unit 13 (‘merchant evaluation model’) calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”)); 
obtaining, by calculation based on  [calculation formula], a [replacement] value of evaluation index data in each dimension; and (Fujisawa: page 4, para 2; page 5, para 3 (by disclosing “if the item of financial data matches the evaluation index, the evaluation value is used as it is, and if it does not match, the evaluation value is calculated using the calculation formula”); page 5, para 9)
synthesizing the [replacement] value of the evaluation index data in each dimension to obtain the health portrait of the merchant to be evaluated, wherein the health portrait of the merchant to be evaluated reflects normal distribution of the merchant to be evaluated in merchant evaluation historical data. (Fujisawa: (page 2, para 8; page 3, para 7; page 6, para 5-8; page 6; para 3 (by disclosing “[w]hen the replacement is completed, the screen output function unit 181 of the output unit 18 draws a closed polygon (which can be hatched inside) as a radar chart that identifies the difference between the business types according to the business type (step in FIG. 7).”))
S15).)
Fujisawa does not explicitly teaches obtaining a probability value using standard normal distribution. However, Mun teaches standard normal distribution (Mun: ¶¶185-186, 208, 298-305, 720-721)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun and Lu to incorporate the teachings of data calculation using standard normal distribution, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Claim 10 is also rejected on the same basis as it recites similar language.
Regarding claims 4 and 11, the combination of Fujisawa, Mun and Lu teaches the method of claim 3 and the system of claim 10, as claim 4 being dependent of claim 3 and claim 11 being dependent of claim 10. Furthermore,
Fujisawa teaches wherein obtaining, by calculation based on [calculation formula], a health score of the merchant to be evaluated comprises:
calculating [an evaluation] of the [replacement] values of the evaluation index data in the multiple dimensions for the merchant to be evaluated. (Fujisawa: page 4, para 5 (by disclosing “The evaluation score calculation unit 13 calculates an evaluation score from the financial data. In this evaluation point calculation unit 13, the evaluation value calculation unit 131 uses a predetermined calculation formula (for example, the calculation formula of FIG. 2) stored therein based on the financial data read by the financial data reading unit 11. The evaluation value for each evaluation index is calculated.”); page 5, para 3 (by disclosing “the evaluation value calculation unit 131 calculates an evaluate value in the evaluation index...the evaluation value is calculated using the calculation formula”))
Fujisawa does not explicitly teach calculation based on a geometric mean and calculating a geometric mean of the probability values. However Mun teaches calculation based on a geometric mean and calculating a geometric mean of the probabilities values (Mun: ¶¶212-219, 297)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujisawa, Mun and Lu to incorporate the teachings of geometric mean calculation, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Claim 11 is also rejected on the same basis as it recites similar language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fordyce (US 2011/0093324A1) teaches intelligent analytics on merchant benchmarking.
Olives (US 2009/0048884A1) teaches merchant benchmarking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685